Citation Nr: 1425918	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder has been received, and if so, whether service connection for a psychiatric disorder, to include schizophrenic reaction, major depression, and anxiety disorder not otherwise specified (NOS), claimed as a nervous disorder, is warranted.

2. Whether new and material evidence to reopen a claim for service connection for colitis has been received, and if so, whether service connection for colitis is warranted.

3. Whether new and material evidence to reopen a claim for service connection for a head injury has been received, and if so, whether service connection for a head injury is warranted.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to September 1961, and from July 1964 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's original claim was for entitlement to service connection for a nervous condition.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has broadened the issue on appeal and recharacterized it as entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression, and anxiety disorder NOS, claimed as a nervous disorder.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals an Appellate Brief dated April 2014.  In addition, the Veterans Benefits Management System (VBMS) includes a request for a change of address.  Therefore, further review of this file should include the review of the documents in Virtual VA and VBMS.

The issue of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression, and anxiety disorder NOS, claimed as nervous disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran's claim for service connection for colitis was last denied in an August 1998 rating decision as the evidence of record did not establish that a current disability was incurred in or aggravated by service; this claim had been previously denied in September 1975.  

2. Evidence added to the record since the August 1998 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for colitis.

3. The Veteran's claim for service connection for a head injury was last denied in a July 2003 rating decision as the evidence of record did not establish that a current disability was incurred in or aggravated by service; this claim had been previously denied in August 1998 and July 2003.   

4. Evidence added to the record since the July 2003 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a head injury.

5. The Veteran's claim for service connection for chronic schizophrenic reaction, undifferentiated type a May 2003 rating decision as the evidence of record did not establish that the pre-existing disability was aggravated by service; this claim had been previously denied in April 1965 and September 1975.   

6. Evidence added to the record since the May 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression, and anxiety disorder NOS, claimed as nervous disorder.


CONCLUSIONS OF LAW

1. The August 1998 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for colitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006) [(2013)]. 

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for colitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The July 2003 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a head injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006) [(2013)]. 

4. New and material evidence has not been received to reopen the claim of entitlement to service connection for a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5. The May 2003 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for chronic schizophrenic reaction, undifferentiated type is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].

6. New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression, and anxiety disorder NOS, claimed as nervous disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a September 2006 letter, sent prior to the November 2006 rating decision, advised the Veteran that his claims for service connection for colitis, head injury, and schizophrenic reaction had been previously denied on the basis that new and material evidence had not been submitted.  

To the extent that the November 2006 letter did not inform the Veteran that his colitis and head injury claims were previously denied on the basis that his STRs were silent as to a treatment or diagnosis of colitis or head injury, the Board finds no prejudice to the Veteran in proceeding with a decision at this time.  In this respect, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claims.  Moreover, the Board finds that, based on the notices that were provided to the Veteran during the course of his appeal, a reasonable person could have been expected to understand the basis of the prior final denials and what was needed to support his application to reopen his claims.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007), rev'd on other grounds, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Specifically, the September 1975 and August 1998 rating decisions informed the Veteran that his claim was previously denied as colitis was not shown in service, and the current evidence continued to fail to show that colitis occurred in or was caused or aggravated by military service.  Likewise, the August 1998 and July 2003 rating decisions informed the Veteran that his head injury was previously denied as there was no evidence of a head injury related to service, and that no new and material evidence has been received to substantiate this claim.  Therefore, the Board finds that, to the extent the November 2006 letter was deficient with regard to the date and the full basis for the prior final denials, such did not affect the essential fairness of the adjudication of his claims and, therefore, such error is harmless. 

Additionally, and in accordance with Kent, supra, the September 2006 letter also provided him with the definition of new and material evidence, advised him of the evidence and information necessary to substantiate his underlying service connection claims, and informed him of VA's respective responsibilities in obtaining evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records as well as records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a relevant VA examination in the instant case with regard to his service connection claims for colitis and a head injury.  However, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

By way of history, the Veteran's original claim of entitlement to service connection for a nervous condition has been previously denied in April 1965, September 1975, and May 2003 rating decisions.  The April 1965 rating decision denied the Veteran's claim on the basis that his nervous condition existed prior to service, and that it was not aggravated by service.  The May 2003 rating decision determined that the evidence submitted by the Veteran, although new, did not bear directly to an unestablished fact necessary to substantiate the claim.   

With respect to the most recent prior denial in May 2003, the Board notes that, at the time of such decision, the Veteran's STRs, his statements, and his outpatient treatment reports from Gainesville VAMC from August 2001 to January 2003 are of record.  The May 2003 rating decision continued the denial of Veteran's claim on the basis that the previous rating decisions denied the Veteran's claim because his condition existed prior to service, and it was not aggravated by service, and that the outpatient records did not show a treatment for a mental condition.  

With regard to the Veteran's claim of entitlement to service connection for colitis, the Board notes that this claim has been previously denied in September 1975, and later in August 1998.  As previously discussed, the September 1975 rating decision denied the Veteran's claim for service connection for colitis because there was no diagnosis or treatment of this condition in service.  The August 1998 rating decision determined that new and material evidence sufficient to reopen this claim had not been received.

With respect to the most recent prior denial in August 1998, the Board notes that, at the time of such decision, the Veteran's STRs and treatment records from an unidentified VA medical facility for the period from December 1997 to July 1998 were of record.  The RO noted that the Veteran's claim had been previously denied as the Veteran's STRs were silent for a diagnosis or a treatment for colitis, and denied his current application to reopen such claim as he did not submit any new and material evidence pertaining to such issue.  Specifically, the RO determined that the evidence submitted in connection with the current claim showed only recent treatment but did not indicate that the Veteran's gastrointestinal conditions were incurred in, or aggravated by service.  Therefore, the Veteran's application to reopen his claim of entitlement to service connection for colitis was denied.

With regard to the Veteran's claim for entitlement to service connection for a head injury, his claim has been previously denied in August 1998, and later in July 2003.  The August 1998 rating decision denied the Veteran's claim for service connection for a head injury because his STRs were silent for complaints, diagnosis, or treatment for a head injury, and that there was no record of a head injury showing a chronic disability subject to service connection.  The July 2003 rating decision determined that new and material evidence sufficient to reopen this claim had not been received.

With respect to the most recent prior denial in July 2003, the Board notes that, at the time of such decision, the Veteran's STRs and outpatient treatment reports from West Palm Beach VA Medical Center (VAMC) from September 1998 to July 2001 were of record.  The RO noted that the Veteran's claim had been previously denied as the Veteran's STRs were silent for any records of a head injury, and denied his current application to reopen such claim as he did not submit any new and material evidence pertaining to such issue.  Specifically, the RO determined that the evidence submitted in connection with the current claim did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim because the most recent treatment reports did not address a claim for service connection for a head injury.  Therefore, the Veteran's application to reopen his claim of entitlement to service connection for a head injury was denied. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

With regard to the psychiatric disorder claim, in June 2003, the Veteran was advised of the denial and his appellate rights.  However, no further communication regarding this claim was received until January 2006, when VA received his most recent application to reopen such claim.  Therefore, the May 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].  

With regard to the colitis claim, in September 1998, the Veteran was advised of the decision and his appellate rights.  However, no further communication for this claim was received until March 2003, when VA received his most recent application to reopen such claim.  Therefore, the August 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].  

With regard to the service connection claim for a head injury, in July 2003, the Veteran was advised of the decision and his appellate rights.  However, no further communication was received until January 2006, when VA received his most recent application to reopen such claim.  Therefore, the July 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2013)].  
In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence was received prior to the expiration of the appeal period stemming from the pertinent rating decisions.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. Claim for a Psychiatric Disorder

With regard to the service connection  claim for a psychiatric disorder, the Board notes that the evidence received since the May 2003 rating decision  includes the Veteran's statements, various VA outpatient treatment records, SSA records, and a November 2009 VA Mental Disorders examination.    

The Board finds that such evidence is new because it was not before the decision makers at the time of the May 2003 rating decision.  The Board also finds such evidence material because it raises a reasonable possibility of substantiating the claim.  This is so because the Veteran claims that his mental condition is due to a gas exposure during service, and his statements are presumed to be credible for purposes of reopening a claim.  As such, because the new evidence suggests a possible relationship between the Veteran's mental disorders and his service, the Veteran's claim must be reopened.  
   
B. Claim for Colitis

Evidence received since the August 1998 rating decision includes the Veteran's statements, post-service West Palm Beach VAMC outpatient records, other VA outpatient records, and SSA records.  The Board finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for colitis.

The Board again notes that the Veteran's claim was previously denied on the basis that there was no evidence that his colitis occurred in or was caused by his military service.  The newly received evidence likewise fails to demonstrate in-service treatment of colitis and/or a relationship between the Veteran's colitis and his military service. 

In this regard, the additional post-service treatment records only document the Veteran's diagnosis and treatment of his colitis.  The SSA records merely show that the Veteran was unable to gain employment due to his colitis; they don't relate his colitis to service.  Therefore, as the newly received medical evidence does not demonstrate that the Veteran was treated for colitis during service, or that such is otherwise related to service, i.e., caused or aggravated by service, they do not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for colitis.

Moreover, as relevant to the Veteran's statements, the Board finds that the Veteran does not raise any new arguments relating his colitis to service.  He merely reiterates his request for service connection for colitis.  Such statements are duplicative of those he made in connection with his previous claims.

Therefore, the Board finds that the newly received evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for colitis.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

C. Claim for a Head Injury 

With regard to the Veteran's application to reopen his claim for service connection for a head injury, evidence received since the July 2003 rating decision includes the Veteran's statements, post-service West Palm Beach VAMC outpatient records, other VA outpatient records, and SSA records.  The Board again finds that such evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a head injury.

The Board again notes that the Veteran's claim was previously denied on the basis that the Veteran's STRs were silent for a complaint, diagnosis, or treatment of any head injury while on active duty.  The newly received evidence likewise fails to demonstrate a diagnosis of a head injury, or an in-service diagnosis, complaint or a treatment of a head injury.  While the post-service treatment records show the Veteran's various complaints, none of those are related to a head injury. 

Therefore, as the newly received medical evidence does not demonstrate that the Veteran was treated for a head injury during service, or that he is suffering from some kind of a head injury, they do not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a head injury.

Moreover, as relevant to the Veteran's statements, the Board finds that the Veteran does not raise any new arguments with regard to this claim, except for reiterating a request for service connection for a head injury.  Such statements are duplicative of those he made in connection with his previous claim for service connection for a head injury.

Therefore, the Board finds that the newly received evidence is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression, and anxiety disorder NOS, claimed as a nervous disorder, is reopened.

As new and material evidence has not been received to reopen the claim for service connection for colitis, the appeal of that issue is denied.

As new and material evidence has not been received to reopen the claim for service connection for a head injury, the appeal of that issue is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a psychiatric disorder, to include schizophrenic reaction, major depression, and anxiety disorder NOS, claimed as a nervous disorder, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran underwent a VA Mental Disorders examination in November 2009.  During the examination, the examiner diagnosed the Veteran with anxiety disorder NOS on Axis I.  The examiner stated that the Veteran did not have a current diagnosis of schizophrenia, and that his diagnosis could best be described as "mixed anxiety and depressive symptoms" and "Avoidant and Dependent Personality Traits."  He concluded that this condition was not caused by or a result of his paranoid schizophrenia shown during active duty.  

The Board finds that the November 2009 examination is inadequate for a couple of reasons.  First, the examination is inadequate because the examiner does not offer any rationale for his opinion that the Veteran's anxiety disorder is not related to his service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Second, the examination is inadequate because it is based on an inaccurate factual premise because while there is evidence in the STRs showing that the Veteran was being treated for mental disorders in March 1964, prior to the beginning of his second period of active duty, the examiner stated that there was no evidence showing that the Veteran suffered from a mental disorder prior to service.  This is further complicated by the fact that the examiner noted that records indicated that the Veteran had mental problems while in 6th grade and dropped out of school for a while.  As such, because the examiner contradicted himself, and because his findings are based on inaccurate factual premises, the examination is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Also, even though the examination report indicates that the Veteran had mental problems prior to service, the examiner did not consider the proper legal standard.  Therefore, an addendum opinion is required to address whether the Veteran's current psychological disorder is related to his military service, to include on the basis of aggravation of a pre-existing disorder.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr, supra at 311.  Accordingly, because the record does not contain an adequate medical opinion to resolve the Veteran's psychiatric disorder claim, the Board finds that further opinion based on full consideration of the Veteran's documented medical history and assertions, together with all lay evidence, and supported by fully stated rationale, is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board notes that the Veteran may also have more recent treatment records after November 2009.  As such, those records should be obtained for the examiner's review before an addendum opinion is provided.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his mental disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the pertinent VAMCs since November 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After any additional records have been associated with the claims file, return the entire claims file, to include a complete copy of this REMAND, to the November 2009 VA examiner for an addendum opinion.

The examiner shall indicate in the addendum report that the claims file was reviewed.  Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a mental disorder that existed prior to his entry into active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting mental disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed mental disorder is related to the Veteran's military service, to include exposure to gas?

A complete rationale should be provided for any opinion expressed.  In rendering such opinion, the examiner must consider and discuss all pertinent medical and lay evidence.

The Board points out that a more definitive etiology opinion is sought.  However, in the event that the examiner determines that he cannot provide any requested opinion without resorting to mere speculation, the examiner should clearly so state, and explain why.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


